       Case 20-51078-tnw               Doc 251       Filed 08/25/21 Entered 08/25/21 15:50:34                         Desc Main
                                                    Document     Page 1 of 12


                                       UNITED STATES BANKRUPTCY COURT
                                                  Eastern DISTRICT OF Kentucky
                                                                 Lexington


In Re. Bernard V. Tew, Andrea B. Tew                                §                   Case No. 20-51078
                                                                    §
                                                                    §
                      Debtor(s)                                     §
                                                                                            Jointly Administered

Monthly Operating Report                                                                                                  Chapter 11

Reporting Period Ended: 07/31/2021                                                        Petition Date: 07/23/2020

Months Pending: 12                                                                        Industry Classification:    0   0   0   0

Reporting Method:                              Accrual Basis                         Cash Basis

Debtor's Full-Time Employees (current):                                          0

Debtor's Full-Time Employees (as of date of order for relief):                   0



Supporting Documentation (check all that are attached):
(For jointly administered debtors, any required schedules must be provided on a non-consolidated basis for each debtor)

        Statement of cash receipts and disbursements
        Balance sheet containing the summary and detail of the assets, liabilities and equity (net worth) or deficit
        Statement of operations (profit or loss statement)
        Accounts receivable aging
        Postpetition liabilities aging
        Statement of capital assets
        Schedule of payments to professionals
        Schedule of payments to insiders
        All bank statements and bank reconciliations for the reporting period
        Description of the assets sold or transferred and the terms of the sale or transfer




/s/ Bernard V. Tew      /s/ Andrea B. Tew                                    Bernard V. Tew       Andrea B. Tew
Signature of Responsible Party                                               Printed Name of Responsible Party
08/24/2021
Date
                                                                             910 Aiken Rd., Versailles, KY 40383
                                                                             Address



STATEMENT: This Periodic Report is associated with an open bankruptcy case; therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.

UST Form 11-MOR (06/07/2021)                                        1
        Case 20-51078-tnw                   Doc 251     Filed 08/25/21 Entered 08/25/21 15:50:34              Desc Main
                                                       Document     Page 2 of 12
Debtor's Name Bernard V. Tew, Andrea B. Tew                                                       Case No. 20-51078


Part 1: Cash Receipts and Disbursements                                           Current Month            Cumulative

a.   Cash balance beginning of month                                                                $33
b.   Total receipts (net of transfers between accounts)                                           $7,041                $13,874
c.   Total disbursements (net of transfers between accounts)                                      $6,873                $13,065
d.   Cash balance end of month (a+b-c)                                                             $201
e.   Disbursements made by third party for the benefit of the estate                              $3,000                 $8,000
f.   Total disbursements for quarterly fee calculation (c+e)                                      $9,873                $21,065
Part 2: Asset and Liability Status                                                Current Month
(Not generally applicable to Individual Debtors. See Instructions.)
a. Accounts receivable (total net of allowance)                                                      $0
b.   Accounts receivable over 90 days outstanding (net of allowance)                                 $0
c.   Inventory       ( Book        Market      Other      (attach explanation))                      $0
d    Total current assets                                                                            $0
e.   Total assets                                                                                    $0
f.   Postpetition payables (excluding taxes)                                                         $0
g.   Postpetition payables past due (excluding taxes)                                                $0
h.   Postpetition taxes payable                                                                      $0
i.   Postpetition taxes past due                                                                     $0
j.   Total postpetition debt (f+h)                                                                   $0
k.   Prepetition secured debt                                                                        $0
l.   Prepetition priority debt                                                                       $0
m. Prepetition unsecured debt                                                                        $0
n.   Total liabilities (debt) (j+k+l+m)                                                              $0
o.   Ending equity/net worth (e-n)                                                                   $0

Part 3: Assets Sold or Transferred                                                Current Month            Cumulative


a.   Total cash sales price for assets sold/transferred outside the ordinary
     course of business                                                                              $0                     $0
b.   Total payments to third parties incident to assets being sold/transferred
     outside the ordinary course of business                                                         $0                     $0
c.   Net cash proceeds from assets sold/transferred outside the ordinary
     course of business (a-b)                                                                        $0                     $0

Part 4: Income Statement (Statement of Operations)                                Current Month            Cumulative
(Not generally applicable to Individual Debtors. See Instructions.)
a. Gross income/sales (net of returns and allowances)                                                $0
b.   Cost of goods sold (inclusive of depreciation, if applicable)                                   $0
c.   Gross profit (a-b)                                                                              $0
d.   Selling expenses                                                                                $0
e.   General and administrative expenses                                                             $0
f.   Other expenses                                                                                  $0
g.   Depreciation and/or amortization (not included in 4b)                                           $0
h.   Interest                                                                                        $0
i.   Taxes (local, state, and federal)                                                               $0
j.   Reorganization items                                                                            $0
k.   Profit (loss)                                                                                   $0                     $0


UST Form 11-MOR (06/07/2021)                                           2
        Case 20-51078-tnw                  Doc 251         Filed 08/25/21 Entered 08/25/21 15:50:34                           Desc Main
                                                          Document     Page 3 of 12
Debtor's Name Bernard V. Tew, Andrea B. Tew                                                                     Case No. 20-51078

Part 5: Professional Fees and Expenses

                                                                                    Approved        Approved       Paid Current       Paid
                                                                                  Current Month    Cumulative         Month         Cumulative
a.       Debtor's professional fees & expenses (bankruptcy) Aggregate Total                  $0              $0               $0               $0
         Itemized Breakdown by Firm
               Firm Name                           Role
         i     DelCotto Law Group PLLC             Lead Counsel                              $0              $0               $0               $0
         ii

                                                                                    Approved        Approved       Paid Current       Paid
                                                                                  Current Month    Cumulative         Month         Cumulative
b.       Debtor's professional fees & expenses (nonbankruptcy) Aggregate Total

         Itemized Breakdown by Firm
               Firm Name                           Role
         i
         ii
c.       All professional fees and expenses (debtor & committees)

Part 6: Postpetition Taxes                                                                         Current Month              Cumulative

a.   Postpetition income taxes accrued (local, state, and federal)                                                  $0                          $0
b.   Postpetition income taxes paid (local, state, and federal)                                                     $0                          $0
c.   Postpetition employer payroll taxes accrued                                                                    $0                          $0
d.   Postpetition employer payroll taxes paid                                                                       $0                          $0
e.   Postpetition property taxes paid                                                                               $0                          $0
f.   Postpetition other taxes accrued (local, state, and federal)                                                   $0                          $0
g.   Postpetition other taxes paid (local, state, and federal)                                                      $0                          $0

Part 7: Questionnaire - During this reporting period:

a.   Were any payments made on prepetition debt? (if yes, see Instructions)                  Yes        No
b.   Were any payments made outside the ordinary course of business                          Yes        No
     without court approval? (if yes, see Instructions)
c.   Were any payments made to or on behalf of insiders?                                     Yes        No
d.   Are you current on postpetition tax return filings?                                     Yes        No
e.   Are you current on postpetition estimated tax payments?                                 Yes        No
f.   Were all trust fund taxes remitted on a current basis?                                  Yes        No
g.   Was there any postpetition borrowing, other than trade credit?                          Yes        No
     (if yes, see Instructions)
h.   Were all payments made to or on behalf of professionals approved by                     Yes        No      N/A
     the court?
i.   Do you have:            Worker's compensation insurance?                                Yes        No
                                  If yes, are your premiums current?                         Yes        No      N/A      (if no, see Instructions)
                             Casualty/property insurance?                                    Yes        No
                                  If yes, are your premiums current?                         Yes        No      N/A      (if no, see Instructions)
                             General liability insurance?                                    Yes        No
                                  If yes, are your premiums current?                         Yes        No      N/A      (if no, see Instructions)
j.   Has a plan of reorganization been filed with the court?                                 Yes        No


UST Form 11-MOR (06/07/2021)                                                  3
           Case 20-51078-tnw                Doc 251       Filed 08/25/21 Entered 08/25/21 15:50:34                         Desc Main
                                                         Document     Page 4 of 12
Debtor's Name Bernard V. Tew, Andrea B. Tew                                                                   Case No. 20-51078


k.      Has a disclosure statement been filed with the court?                             Yes          No
l.      Are you current with quarterly U.S. Trustee fees as                               Yes          No
        set forth under 28 U.S.C. § 1930?

Part 8: Individual Chapter 11 Debtors (Only)

a.      Gross income (receipts) from salary and wages                                                                 $0
b.      Gross income (receipts) from self-employment                                                           $4,577
c.      Gross income from all other sources                                                                    $2,464
d.      Total income in the reporting period (a+b+c)                                                           $7,041
e.      Payroll deductions                                                                                            $0
f.      Self-employment related expenses                                                                            $182
g.      Living expenses                                                                                        $6,691
h.      All other expenses                                                                                            $0
i.      Total expenses in the reporting period (e+f+g+h)                                                       $6,873
j.      Difference between total income and total expenses (d-i)                                                    $168
k.      List the total amount of all postpetition debts that are past due                                             $0
l. Are you required to pay any Domestic Support Obligations as defined by 11            Yes       No
   U.S.C § 101(14A)?
m. If yes, have you made all Domestic Support Obligation payments?                      Yes       No        N/A

                                                     Privacy Act Statement
28 U.S.C. § 589b authorizes the collection of this information, and provision of this information is mandatory under 11 U.S.C.
§§ 704, 1106, and 1107. The United States Trustee will use this information to calculate statutory fee assessments under 28
U.S.C. § 1930(a)(6). The United States Trustee will also use this information to evaluate a chapter 11 debtor's progress
through the bankruptcy system, including the likelihood of a plan of reorganization being confirmed and whether the case is
being prosecuted in good faith. This information may be disclosed to a bankruptcy trustee or examiner when the information
is needed to perform the trustee's or examiner's duties or to the appropriate federal, state, local, regulatory, tribal, or foreign
law enforcement agency when the information indicates a violation or potential violation of law. Other disclosures may be
made for routine purposes. For a discussion of the types of routine disclosures that may be made, you may consult the
Executive Office for United States Trustee's systems of records notice, UST-001, "Bankruptcy Case Files and Associated
Records." See 71 Fed. Reg. 59,818 et seq. (Oct. 11, 2006). A copy of the notice may be obtained at the following link: http://
www.justice.gov/ust/eo/rules_regulations/index.htm. Failure to provide this information could result in the dismissal or
conversion of your bankruptcy case or other action by the United States Trustee. 11 U.S.C. § 1112(b)(4)(F).


I declare under penalty of perjury that the foregoing Monthly Operating Report and its supporting
documentation are true and correct and that I have been authorized to sign this report on behalf of the
estate.


/s/Bernard V. Tew         /s/Andrea B. Tew                                      Bernard V. Tew         Andrea B. Tew
Signature of Responsible Party                                                  Printed Name of Responsible Party

Debtors                                                                         08/24/2021
Title                                                                           Date




UST Form 11-MOR (06/07/2021)                                                4
          Case 20-51078-tnw   Doc 251    Filed 08/25/21 Entered 08/25/21 15:50:34   Desc Main
                                        Document     Page 5 of 12
9:57 PM                                 Bernie & Andrea Tew DIP
08/18/21                                        Profit & Loss
Accrual Basis                                         July 2021

                                                                  Jul 21
                                    Income
                                       eBay proceeds                  178.76
                                       Salary                       4,577.28
                                       Social Security Income       2,285.00
                                    Total Income                    7,041.04
                                    Expense
                                      Auto Maintenance                 10.00
                                      Cash                             50.00
                                      Clothing                        -12.68
                                      Fuel/Gas                        428.11
                                      Gifts                            10.00
                                      Groceries                       891.75
                                      Health Insurance                807.76
                                      Healthcare                       34.46
                                      Household repairs               174.95
                                      Insurance                       334.01
                                      Legal expenses                  250.00
                                      Meals                           314.70
                                      Mortgage payment              2,000.00
                                      Office Supplies                  42.39
                                      Postage                         188.79
                                      Security Monitoring              48.03
                                      Utilities
                                         Electricity              357.16
                                         Internet Services          9.95
                                         Satellite TV             231.37
                                         Telephone                500.86
                                         Water                     44.43
                                        Total Utilities             1,143.77
                                        Waste Management              156.88
                                    Total Expense                   6,872.92

                                  Net Income                          168.12




                                                                                                Page 1
    Case 20-51078-tnw              Doc 251         Filed 08/25/21 Entered 08/25/21 15:50:34                    Desc Main
                                                  Document     Page 6 of 12
##VCR##04004320083081021                                                       Statement of Account
                                                                               Last statement: July 13, 2021
                                                                               This statement: August 10, 2021
   P. O. Box 2947 • Pikeville, KY 41502-2947
           Telephone: 800-282-7762                                             Redacted
                                                                                          0083   Page 1 of 6


                                                                       Direct inquiries to:              Community Trust Bank, Inc.
                                                                       859 879-5480                      470 Lexington RD
                                                                                                         Versailles KY 40383




                                               BERNARD TEW
                                               ANDREA B TEW
                                               DEBTOR- IN-POSESSIONCASE NO. 20-51078-TN
                                               910 AIKEN RD
                                               VERSAILLES KY 40383-9708
                                                                                                                   0




                           Summary of Account Balance

                           Account                                     Number                           Ending Balance

                           CHECKING                                Redacted 0083                               $747.84


     CHECKING Redacted 0083

     Date       Description                       Additions     Subtractions                  Balance Number      Date          Amount

     07-13 Beginning balance                                                                 $313.94 227          07-26      134.00
     07-14 #Preauthorized Credit                  2,285.00                                  2,598.94 228          07-14      200.00
                  SSA TREAS 310 XXSOC SEC                                                            229          07-30      250.00
                  210714                                                                             230          07-26      192.15
     07-14 #POS Purchase                                             -64.98                 2,533.96 231          08-03    1,000.00
                  POS PURCHASE TERMINAL 50877416                                                     232          08-10      150.00
                  KROGER FUEL #877 VERSAILLE KY                                                      233          08-10       96.89
                  07-14-21 3:28 PM XXXXXXXXXXXX1951                                                  235 *        08-10      182.00
     07-14 #POS Purchase                                               -4.51                2,529.45 * Skip in check sequence
                  POS PURCHASE TERMINAL 50077465
                  KROGER #774 VERSAILLE KY
                  07-14-21 7:18 PM XXXXXXXXXXXX1951
     07-14 #POS Purchase                                               -4.23                2,525.22
                  POS PURCHASE TERMINAL 50077422
                  KROGER #774 VERSAILLE KY
                  07-14-21 7:24 PM XXXXXXXXXXXX1951
     07-14 Check 228                                                -200.00                 2,325.22
     07-15 #Preauthorized Credit                    160.10                                  2,485.32
                  EBAY EDI PYMNTS
                  REF*TN*TX4883323000XT\NTE*INV*P51620
                  41248\
     07-15 #POS Purchase                                             -36.72                 2,448.60
                  MERCHANT PURCHASE TERMINAL 442733
                  CHICK FIL A 01437 LEXINGTON KY
                  07-13-21 XXXXXXXXXXXX1951
Case 20-51078-tnw      Doc 251     Filed 08/25/21 Entered 08/25/21 15:50:34       Desc Main
                                  Document     Page 7 of 12
                                                               August 10, 2021
                                                               BERNARD TEW
                                                               Page 2 of 6
                                                               Redacted 0083




Date    Description                Additions    Subtractions            Balance

07-15 #POS Purchase                                    -9.00           2,439.60
         MERCHANT PURCHASE TERMINAL 444500
         DOMINO S 1404 502 316 3 KY
         07-14-21 XXXXXXXXXXXX1951
07-15 #POS Purchase                                  -86.01            2,353.59
         POS PURCHASE TERMINAL 50077413
         KROGER #774 VERSAILLE KY
         07-15-21 5:52 PM XXXXXXXXXXXX1951
07-16 #Deposit                         844.50                          3,198.09
07-16 #POS Purchase                                  -13.57            3,184.52
         MERCHANT PURCHASE TERMINAL 443106
         CHIPOTLE 0572 LEXINGTON KY
         07-15-21 XXXXXXXXXXXX1951
07-19 #POS Purchase                                    -9.90           3,174.62
         MERCHANT PURCHASE TERMINAL 442733
         CHICK FIL A 03825 859 335 9 KY
         07-15-21 XXXXXXXXXXXX1951
07-19 #POS Purchase                                  -58.03            3,116.59
         POS PURCHASE TERMINAL 50877421
         KROGER FUEL #877 VERSAILLE KY
         07-17-21 1:05 PM XXXXXXXXXXXX1951
07-19 #POS Purchase                                  -28.91            3,087.68
         MERCHANT PURCHASE TERMINAL 401339
         El Toro Cantina Grill LEXINGTON KY
         07-17-21 XXXXXXXXXXXX1951
07-19 #Preauthorized Debit                          -303.01            2,784.67
         STATE FARM RO 08 CPC-CLIENT
         210719
07-20 #Preauthorized Debit                          -615.61            2,169.06
         InstaMed CARESOURCE
         210720
07-22 #POS Purchase                                    -6.30           2,162.76
         POS PURCHASE TERMINAL 05710008
         WAL WAL-MART SUPER 120 GEORGETOW KY
         07-22-21 9:02 AM XXXXXXXXXXXX1951
07-22 #POS Purchase                                  -48.97            2,113.79
         MERCHANT PURCHASE TERMINAL 315789
         ALDI 44069 LEXINGTON KY
         07-22-21 3:24 PM XXXXXXXXXXXX1951
07-22 #Preauthorized Debit                           -78.53            2,035.26
         RUMPKE WEB_PAY
         210722
07-23 #Deposit                         942.00                          2,977.26
07-23 #POS Refund                       12.68                          2,989.94
         MERCHANT REFUND TERMINAL 422638
         WAL MART 0571 GEORGETOW KY
         07-22-21 12:00 AM XXXXXXXXXXXX1951
Case 20-51078-tnw     Doc 251    Filed 08/25/21 Entered 08/25/21 15:50:34       Desc Main
                                Document     Page 8 of 12
                                                             August 10, 2021
                                                             BERNARD TEW
                                                             Page 3 of 6
                                                             Redacted 0083




Date   Description               Additions    Subtractions            Balance

07-23 #POS Purchase                               -188.79            2,801.15
        MERCHANT PURCHASE TERMINAL 416407
        FEDEX 281595252201 800 46333 TN
        07-22-21 XXXXXXXXXXXX1951
07-26 #POS Purchase                                -10.00            2,791.15
        MERCHANT PURCHASE TERMINAL 426979
        TIME TO SHINE GE ORGETOGEORGETOW KY
        07-22-21 XXXXXXXXXXXX1951
07-26 #POS Purchase                                -37.07            2,754.08
        POS PURCHASE TERMINAL 50076850
        KROGER #768 LEXINGTON KY
        07-24-21 1:13 PM XXXXXXXXXXXX1951
07-26 #POS Purchase                                -90.55            2,663.53
        POS PURCHASE TERMINAL 50077415
        KROGER #774 VERSAILLE KY
        07-25-21 9:20 AM XXXXXXXXXXXX1951
07-26 #POS Purchase                               -274.73            2,388.80
        MERCHANT PURCHASE TERMINAL 444500
        SAMS CLUB 8188 859 253 2 KY
        07-25-21 XXXXXXXXXXXX1951
07-26 #POS Purchase                                -15.26            2,373.54
        POS PURCHASE TERMINAL 50035903
        KROGER #359 LEXINGTON KY
        07-25-21 2:33 PM XXXXXXXXXXXX1951
07-26 #POS Purchase                                -32.85            2,340.69
        POS PURCHASE TERMINAL 50077421
        KROGER #774 VERSAILLE KY
        07-25-21 8:53 PM XXXXXXXXXXXX1951
07-26 Check 230                                   -192.15            2,148.54
07-26 Check 227                                   -134.00            2,014.54
07-27 #POS Purchase                                -12.34            2,002.20
        MERCHANT PURCHASE TERMINAL 319181
        THE HOME DEPOT #2315 LEXINGTON KY
        07-27-21 5:03 PM XXXXXXXXXXXX1951
07-28 #POS Purchase                                -20.00            1,982.20
        MERCHANT PURCHASE TERMINAL 315796
        SHELL SERVICE STATION MIDWAY KY
        07-28-21 7:48 PM XXXXXXXXXXXX1951
07-29 #POS Purchase                                -22.35            1,959.85
        MERCHANT PURCHASE TERMINAL 449215
        BM ASIAN WIND RES TAU 630 776 3 IL
        07-28-21 XXXXXXXXXXXX1951
07-29 #POS Purchase                                -23.94            1,935.91
        POS PURCHASE TERMINAL 50077413
        KROGER #774 VERSAILLE KY
        07-29-21 7:21 PM XXXXXXXXXXXX1951
Case 20-51078-tnw      Doc 251    Filed 08/25/21 Entered 08/25/21 15:50:34        Desc Main
                                 Document     Page 9 of 12
                                                               August 10, 2021
                                                               BERNARD TEW
                                                               Page 4 of 6
                                                               Redacted 0083




Date    Description               Additions     Subtractions            Balance

07-29 #POS Purchase                                  -79.42            1,856.49
         POS PURCHASE TERMINAL 50877417
         KROGER FUEL #877 VERSAILLE KY
         07-29-21 7:27 PM XXXXXXXXXXXX1951
07-29 #POS Purchase                                  -14.95            1,841.54
         POS PURCHASE TERMINAL 50877417
         KROGER FUEL #877 VERSAILLE KY
         07-29-21 7:36 PM XXXXXXXXXXXX1951
07-29 #Preauthorized Debit                          -500.86            1,340.68
         ATT Payment
         210729
07-30 #Deposit                      811.28                             2,151.96
07-30 #POS Purchase                                  -28.46            2,123.50
         MERCHANT PURCHASE TERMINAL 427074
         LOGANS 359 LEXINGTON KY 859 26347 KY
         07-29-21 XXXXXXXXXXXX1951
07-30 #POS Purchase                                  -52.91            2,070.59
         POS PURCHASE TERMINAL 50877420
         KROGER FUEL #877 VERSAILLE KY
         07-30-21 8:52 AM XXXXXXXXXXXX1951
07-30 Check 229                                     -250.00            1,820.59
08-02 #POS Purchase                                  -35.08            1,785.51
         MERCHANT PURCHASE TERMINAL 401339
         MIGUELS FRANKFORT KY
         07-29-21 XXXXXXXXXXXX1951
08-02 #POS Purchase                                    -5.00           1,780.51
         MERCHANT PURCHASE TERMINAL 405522
         LEXPARK VICTORIAN GARAGELEXINGTON KY
         07-30-21 XXXXXXXXXXXX1951
08-02 #POS Purchase                                  -28.29            1,752.22
         MERCHANT PURCHASE TERMINAL 437735
         MALONE S LANSDOW NE LEXINGTON KY
         07-31-21 XXXXXXXXXXXX1951
08-02 #POS Purchase                                    -9.95           1,742.27
         MERCHANT PURCHASE TERMINAL 469216
         EARTHLINK LLC 888 327 8 TX
         07-31-21 XXXXXXXXXXXX1951
08-02 #POS Purchase                                  -20.60            1,721.67
         MERCHANT PURCHASE TERMINAL 405522
         RICARDO S GRILL PUB VERSAILLE KY
         07-31-21 XXXXXXXXXXXX1951
08-02 #POS Purchase                                  -22.85            1,698.82
         POS PURCHASE TERMINAL 50077413
         KROGER #774 VERSAILLE KY
         08-01-21 11:02 AM XXXXXXXXXXXX1951
08-02 #POS Purchase                                  -39.10            1,659.72
         MERCHANT PURCHASE TERMINAL 315789
         ALDI 44068 LEXINGTON KY
         08-02-21 5:03 PM XXXXXXXXXXXX1951
Case 20-51078-tnw      Doc 251     Filed 08/25/21 Entered 08/25/21 15:50:34       Desc Main
                                  Document     Page 10 of 12
                                                               August 10, 2021
                                                               BERNARD TEW
                                                               Page 5 of 6
                                                               Redacted 0083




Date    Description                Additions    Subtractions            Balance

08-03 #Preauthorized Debit                           -20.71            1,639.01
         PAYPAL INST XFER
         210803
08-03 Check 231                                   -1,000.00              639.01
08-04 #POS Purchase                                   -16.00             623.01
         MERCHANT PURCHASE TERMINAL 426979
         TIME TO SHINE TIM ETN LXLEXINGTON KY
         08-02-21 XXXXXXXXXXXX1951
08-05 #POS Purchase                                  -48.03              574.98
         MERCHANT PURCHASE TERMINAL 444500
         4TE BATESSECURE859244400859 244 4 KY
         08-04-21 XXXXXXXXXXXX1951
08-05 #POS Purchase                                    -8.21             566.77
         POS PURCHASE TERMINAL 50077411
         KROGER #774 VERSAILLE KY
         08-05-21 9:28 AM XXXXXXXXXXXX1951
08-05 #POS Purchase                                  -39.25              527.52
         POS PURCHASE TERMINAL 50077411
         KROGER #774 VERSAILLE KY
         08-05-21 6:02 PM XXXXXXXXXXXX1951
08-06 #Deposit                       972.00                            1,499.52
08-06 #POS Purchase                                  -31.51            1,468.01
         MERCHANT PURCHASE TERMINAL 319264
         KOHLS 0641 150 KOHLS DRINICHOLASV KY
         08-06-21 6:25 PM XXXXXXXXXXXX1951
08-06 #POS Purchase                                  -33.73            1,434.28
         POS PURCHASE TERMINAL 24472801
         SAMSCLUB #4728 NICHOLASV KY
         08-06-21 7:29 PM XXXXXXXXXXXX1951
08-09 #POS Purchase                                  -26.49            1,407.79
         POS PURCHASE TERMINAL 006
         BUDSGUNSHOP LEXINGTON KY
         08-07-21 11:43 AM XXXXXXXXXXXX1951
08-09 #POS Purchase                                  -52.97            1,354.82
         POS PURCHASE TERMINAL 11094081
         TARGET T-1094 LEXINGTON KY
         08-07-21 4:52 PM XXXXXXXXXXXX1951
08-09 #POS Purchase                                  -21.38            1,333.44
         MERCHANT PURCHASE TERMINAL 476201
         DURANGOS INC LEXINGTON KY
         08-07-21 XXXXXXXXXXXX1951
08-09 #POS Purchase                                    -8.25           1,325.19
         MERCHANT PURCHASE TERMINAL 413746
         USPS COM CLICKNSHIP 800 344 7 DC
         08-08-21 XXXXXXXXXXXX1951
08-09 #POS Purchase                                  -25.06            1,300.13
         POS PURCHASE TERMINAL 00020A20
         FIVE STAR 3300 EDDYVILLE KY
         08-09-21 9:34 AM XXXXXXXXXXXX1951
Case 20-51078-tnw        Doc 251    Filed 08/25/21 Entered 08/25/21 15:50:34           Desc Main
                                   Document     Page 11 of 12
                                                                    August 10, 2021
                                                                    BERNARD TEW
                                                                    Page 6 of 6
                                                                    Redacted 0083




Date    Description                 Additions        Subtractions            Balance

08-09 #POS Purchase                                         -59.66          1,240.47
         MERCHANT PURCHASE TERMINAL 319851
         LOVES TRAVEL STOPS 716 ELIZABETH KY
         08-09-21 6:36 PM XXXXXXXXXXXX1951
08-09 #Preauthorized Debit                                    -7.67         1,232.80
         PAYPAL INST XFER
         210809
08-10 #POS Purchase                                         -25.07          1,207.73
         POS PURCHASE TERMINAL 50077424
         KROGER #774 VERSAILLE KY
         08-10-21 7:15 PM XXXXXXXXXXXX1951
08-10 #Preauthorized Debit                                  -31.00          1,176.73
         AAA LIFE INS PREM
         210810
08-10   Check 235                                           -182.00          994.73
08-10   Check 232                                           -150.00          844.73
08-10   Check 233                                            -96.89          747.84
08-10   Ending totals               6,027.56              -5,593.66         $747.84



                                             Total for                      Total
                                            this period                 year-to-date

  Total Overdraft Fees                          $0.00                         $0.00

  Total Returned Item Fees                      $0.00                         $0.00
Case 20-51078-tnw      Doc 251    Filed 08/25/21 Entered 08/25/21 15:50:34          Desc Main
                                 Document     Page 12 of 12



                               CERTIFICATE OF SERVICE

       In addition to the parties who will be served electronically by the Court’s ECF System,

the undersigned certifies that a true and accurate copy of the foregoing document was served on

August 25, 2021, by electronic mail and/or first-class U.S. mail, postage fully prepaid, on all

creditors.



                                                   DELCOTTO LAW GROUP PLLC

                                                   /s/ Dean A. Langdon
                                                   KY Bar No. 40104
                                                   200 North Upper Street
                                                   Lexington, KY 40507
                                                   Telephone: (859) 231-5800
                                                   Facsimile: (859) 281-1179
                                                   dlangdon@dlgfirm.com
                                                   COUNSEL FOR DEBTORS
